DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-8, and 12-17 in the reply filed on 25 November 2022 is acknowledged.  Claims 9-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Korean Application No. 10-2020-0104300 was received on 27 September 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 20 August 2021have been considered by the examiner.

Drawings
The drawings filed on 20 August 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita (US PGPub 2002/0054185 A1).
With regard to Claim 1,Kinoshita discloses a substrate treating apparatus (Fig. 1) comprising: 
a stage (Figs. 1-2; member including the preliminary discharge receptor 109) including an accommodation area (¶0005; Fig. 1; feeding area of sheet), onto or from which a substrate is loaded or unloaded (¶0005; Fig. 1; feeding area of sheet), and 
a treatment area, in which the substrate is treated (Figs. 1-2, 4, 7-9, area underneath printhead); 
a liquid discharge head configured to supply a treatment liquid to the substrate (Abstract; ¶0002, 0006); and 
a liquid receiving part configured to receive the treatment liquid pre- discharged by the liquid discharge head in the treatment area (Figs. 1-2, 4, 7-9; ¶0008).

With regard to Claim 5, Kinoshita further discloses wherein the liquid receiving part has an open-topped vessel shape (Figs. 1-2, 4; 109/110).

With regard to Claim 12, Kinoshita further discloses a controller (Fig. 3; ¶0057), wherein the controller controls the liquid discharge head to pre-discharge the treatment liquid to the liquid receiving part, and controls the liquid discharge head to discharge the treatment liquid to the substrate (¶0057-0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 6-7, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita, in view of Kim Ju Yong et al. (KR 20160006351 A), hereinafter Kim Ju Yong.
With regard to Claim 2, Kinoshita further discloses a carrier configured to transfer the substrate between the accommodation area and the treatment area (¶0005, sheet feeding mechanism), however Kinoshita does not explicitly disclose wherein the carrier includes: a support part configured to support the liquid receiving part and the substrate.
The secondary reference of Kim Ju Yong discloses wherein the carrier (substrate supporting unit 100; Fig. 10) includes: a support part (supporting plate 100) configured to support the liquid receiving part (700) and the substrate (S).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the carrier and support part configured to support the liquid receiving part of Kim Ju Yong, with the substrate treating apparatus and liquid receiving part of Kinoshita, in order to apply a treatment liquid on a color filter substrate, as taught by Kim Ju Yong (¶0003).

With regard to Claim 4, Kinoshita does not explicitly disclose wherein the liquid receiving part is provided on a front side of the support part.
The secondary reference of Kim Ju Yong discloses wherein the liquid receiving part is provided on a front side of the support part (Fig. 10; liquid receiving part 700 on front of 100 as shown).

With regard to Claim 6, Kinoshita does not explicitly disclose a transfer unit configured to transfer the substrate and the liquid receiving part between the accommodation area and the treatment area.
The secondary reference of Kim Ju Yong discloses a transfer unit  (Fig. 4; transfer unit 300) configured to transfer the substrate and the liquid receiving part between the accommodation area and the treatment area (Fig. 4; ¶0024-0026; ¶0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transfer unit of Kim Ju Yong, with the substrate treating apparatus of Kinoshita, in order to apply a treatment liquid on a color filter substrate, as taught by Kim Ju Yong (¶0003).

With regard to Claim 7, Kinoshita does not explicitly disclose wherein the liquid receiving part is provided on a front side of the support part to be transferred.
The secondary reference of Kim Ju Yong discloses wherein the liquid receiving part is provided on a front side of the support part to be transferred (Fig. 10; liquid receiving part 700 on front of 100 as shown).

With regard to Claim 13, Kinoshita further discloses wherein the treatment liquid includes a plurality of kinds of inks having different colors (¶0049, 0054, a coloring agent contained in an ink).  However, Kinoshita does not explicitly disclose a plurality of kinds of inks having different colors.
The secondary reference of Kim Ju Yong discloses a plurality of kinds of inks having different colors (¶0028; ¶0016).

With regard to Claim 14, Kinoshita discloses a substrate treating apparatus (Fig. 1) comprising: a stage (Figs. 1-2; member including the preliminary discharge receptor 109) configured to support a substrate and transfer the substrate (¶0005; Fig. 1; feeding area of sheet); a liquid discharge head configured to supply a treatment liquid (Abstract; ¶0002, 0006) including a plurality of kinds of inks having different colors to the substrate; and a liquid receiving part configured to receive the treatment liquid pre- discharged by the liquid discharge head (Figs. 1-2, 4, 7-9; ¶0008).
Kinoshita does not explicitly disclose a plurality of kinds of inks having different colors to the substrate; and a liquid receiving part moving together with the stage.
The secondary reference of Kim Ju  Yong discloses a plurality of kinds of inks having different colors to the substrate (¶0028; ¶0016); and a liquid receiving part moving together with the stage (Fig. 10; 700; ¶0022-0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of colors and receiving part moving with the stage of Kim Ju Yong, with the substrate treating apparatus of Kinoshita, in order to have different treatment liquid discharge for each head unit as desired and in order to perform maintenance on the heads, as taught by Kim Ju Yong (¶0033-0034; 0036+).

With regard to Claim 15, Kinoshita further discloses wherein the liquid receiving part has an open-topped vessel shape (Figs. 1-2, 4; 109/110).

With regard to Claim 16, Kinoshita does not explicitly disclose wherein the liquid receiving part is provided on a front side of the support part to move.
The secondary reference of Kim Ju Yong discloses wherein the liquid receiving part is provided on a front side of the support part to move (Fig. 10; liquid receiving part 700 on front of 100 as shown).

With regard to Claim 17, Kinoshita  a controller (Fig. 3; ¶0057), wherein the controller controls the liquid discharge head to pre-discharge the treatment liquid to the liquid receiving part (¶0057-0061), and controls the liquid discharge head to discharge the treatment liquid to the substrate (¶0057-0061).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita, in view of Kim Ju Yong et al. (KR 20160006351 A), hereinafter Kim Ju Yong, and further in view of Komatsu et al. (US PGPub 2014/0313260 A1, hereinafter Komatsu.
With regard to Claim 3, Kinoshita-Kim Ju Yong does not explicitly disclose wherein a vacuum- absorption line configured to vacuum-absorb the substrate supported by the support part is connected to the support part.
The tertiary reference of Komatsu discloses wherein a vacuum- absorption line configured to vacuum-absorb the substrate supported by the support part is connected to the support part (Fig. 1B; ¶0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vacuum absorption line of Komatsu, with the combination of Kinoshita-KimJuYong, in order to hold the recording medium on the platen, as taught by Komatsu (¶0035).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for Claim 8 is that applicants claimed invention includes a substrate treating apparatus having a transfer unit wherein the transfer unit transfers the substrate and the liquid receiving part in a floated state, by ejecting air to lower surfaces of the substrate and the liquid receiving part.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853